Citation Nr: 0917173	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  00-18 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial rating for a lumbar 
spine disability, rated as 10 percent disabling as of May 1, 
1998; as 20 percent disabling as of September 4, 2002; and as 
40 percent disabling since September 23, 2006.

2.  Entitlement to an increased rating for anxiety disorder, 
rated as 10 percent disabling prior to May 30, 2003, and as 
70 percent disabling as of May 30, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1975 and from April 1976 to April 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for a lumbar spine disability, effective May 1, 1998, and 
continued a 10 percent disability rating for anxiety 
disorder.  The Board remanded the claims for additional 
development in May 2001, July 2003, and November 2005.  

A December 2002 rating decision increased the rating for a 
lumbar spine disability, from 10 to 20 percent disabling, 
effective September 4, 2002, and a November 2004 rating 
decision increased the rating for anxiety disorder, from 10 
to 70 percent disabling, effective May 30, 2003.  A March 
2008 rating decision increased the rating for the lumbar 
spine disability, from 20 to 40 percent disabling, effective 
September 23, 2006, and granted a separate 10 percent 
disability rating for left leg radiculopathy, effective 
December 8, 2006.  However, as those grants do not represent 
a total grant of benefits sought on appeal, the claims for 
increase remain before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).  


FINDINGS OF FACT

1.  For the period from May 1, 1998, to September 4, 2002, 
the Veteran's lumbar spine disability was manifested by no 
more than slight lumbosacral strain or limitation of motion 
of the thoracolumbar spine, or no more than mild 
intervertebral disc syndrome.  Ankylosis was not shown.  

2.  For the period from September 4, 2002, to September 23, 
2006, the Veteran's lumbar spine disability was manifested by 
no more than moderate lumbosacral strain or limitation of 
motion of the thoracolumbar spine or no more than moderate 
intervertebral disc syndrome, with no incapacitating episodes 
during any 12 month period.  Ankylosis was not shown.  

3.  For the period from October 17, 2003, to December 8, 
2006, the Veteran had mild incomplete paralysis due to his 
left leg radiculopathy as a neurologic residual of his low 
back disability.

4.  For the period from September 23, 2006, to December 8, 
2006, the Veteran's lumbar spine disability was manifested by 
severe lumbosacral strain or limitation of motion of the 
thoracolumbar spine or no more than severe intervertebral 
disc syndrome, with no incapacitating episodes during any 12 
month period.  Ankylosis was not shown.   

5.  For the period since December 8, 2006, the Veteran's 
lumbar spine disability has been manifested by pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy.  There were no 
incapacitating episodes during any past 12 month period, and 
ankylosis has not been shown.    

6.  For the period from May 1, 1998, to May 30, 2003, the 
Veteran's anxiety disorder was productive of occupational and 
social impairment due to mild or transient symptoms which 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  

7.  For the period since May 30, 2003, the Veteran's anxiety 
disorder has been  productive of occupational and social 
impairment, with deficiencies in most areas, due to such 
symptoms as:  suicidal ideation, impaired impulse control, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent disabling for a lumbar spine disability have not been 
met for the period from May 1, 1998, to September 4, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code (DCs) 5292, 5293, 5294, 5295 
(2002).

2.  The criteria for an initial rating in excess of 20 
percent disabling for a lumbar spine disability have not been 
met for the period from September 4, 2002, to September 23, 
2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5292, 5293, 5294, 
5295 (2002 and 2003), 5003, 5236, 5237, 5238, 5239, 5242, 
5243 (2008).   

3.  The criteria for a 10 percent rating, but not greater, 
for left leg radiculopathy were met from October 17, 2003, to 
December 8, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 
5292, 5293, 5294, 5295 (2002 and 2003), 5003, 5236, 5237, 
5238, 5239, 5242, 5243 (2008).    

4.  The criteria for an initial rating in excess of 40 
percent disabling for a lumbar spine disability have not been 
met from September 23, 2006, to December 8, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code (DCs) 5292, 5293, 5294, 5295 
(2002 and 2003), 5003, 5236, 5237, 5238, 5239, 5242, 5243 
(2008).    

5.  The criteria for an initial 60 percent rating for a 
lumbar spine disability have been met since December 8, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code (DCs) 5292, 5293, 5294, 5295 
(2002 and 2003), 5003, 5236, 5237, 5238, 5239, 5242, 5243 
(2008).    

6.  The criteria for a rating in excess of 10 percent 
disabling for an anxiety disorder have not been met for the 
period from May 1, 1998, to May 30, 2003.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9400 (2008).  

7.  The criteria for a rating in excess of 70 percent 
disabling for an anxiety disorder have not been met since May 
30, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9400 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Lumbar Spine Disability 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
38 C.F.R. § 4.14 (2008).  The guidance provided by the Court 
in DeLuca must be followed in adjudicating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 (2008) and 38 C.F.R. 
§ 4.45 (2008) should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).    

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the lumbar vertebrae are considered groups of 
minor joints.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation of motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  
Diagnostic Code 5010, used for rating traumatic arthritis, 
directs that the evaluation of arthritis be conducted under 
DC 5003, which states that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003, 5010.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003, 
5010.  In the absence of limitation of motion, X-ray evidence 
of arthritis involving two or more major joints or two or 
more minor joint groups, will warrant a rating of 10 percent; 
in the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.  

Although there is X-ray evidence of arthritis in the lumbar 
spine, the Veteran is already in receipt of a rating in 
excess of 10 percent disabling under a limitation of motion 
diagnostic code, or under a diagnostic code whose rating is 
predicated on limitation of motion.  Therefore, the criteria 
listed under DC 5003 cannot serve as a basis for an increased 
rating for the lumbar spine disability.  38 C.F.R. § 4.14.  
The Board will therefore discuss the applicability of the 
other regulatory criteria.   

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 
26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  VA's Office 
of General Counsel has determined that the amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the Veteran's disability 
for periods preceding the effective date of the regulatory 
change.  The most favorable regulation will be applied after 
the date of regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 
2000), 65 Fed. Reg. 33422 (2000).  

The RO has considered and notified the Veteran of both the 
old and the new versions of the relevant criteria.  
Therefore, the Board's following decision results in no 
prejudice to the Veteran in terms of lack of notice of the 
regulatory revisions.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2008). 

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, a 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).   

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome were amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  The reclassified diagnostic codes 
include 5236 (sacroiliac injury and weakness), 5237 
(lumbosacral strain), 5242 (degenerative arthritis of the 
spine), and 5243 (intervertebral disc syndrome).  68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher rating when all disabilities are combined.  38 C.F.R. 
§ 4.71a, DCs 5237, 5242, 5243 (2008).   

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:  

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2008).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
Normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Normal ranges of motion for each component of 
spinal motion provided are the maximum usable for calculating 
the combined range of motion.  38 C.F.R. § 4.71a, Plate V, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note 2 (2008).  

1.  From May 1, 1998, to September 4, 2002

For the period under consideration, the Veteran's lumbar 
spine disability has been rated as 10 percent disabling under 
DC 5295, which contemplates lumbosacral strain.  38 C.F.R. § 
4.71a, DC 5295 (2002).  Other applicable diagnostic codes 
include DC 5292, which contemplates limitation of motion of 
the lumbar spine; DC 5293, which contemplates intervertebral 
disc syndrome; and DC 5294, which contemplates sacroiliac 
injury and weakness.  Sacroiliac injury and weakness are 
rated using the criteria for lumbosacral strain.  38 C.F.R. § 
4.71a, DCs 5292, 5293, 5294 (2002).    

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  

Under the old schedular criteria of DC 5292, a higher rating 
of 20 percent was not warranted unless there was moderate 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  On 
VA examination in September 1998, the Veteran's lumbar spine 
had 70 degrees flexion, 15 degrees extension, 25 degrees 
lateral flexion bilaterally, and 20 degrees lateral rotation 
bilaterally.  There was moderate tenderness to palpation on 
the lumbar paravertebral muscles and evidence of lumbar 
paravertebral spasm.  Although there was painful motion on 
all movements of the lumbar spine, there was no additional 
limitation of motion due to pain.  At a June 1999 VA 
examination, range of motion testing revealed 40 degrees 
flexion, 20 degrees extension, 35 degrees lateral flexion 
bilaterally, and 30 degrees lateral rotation bilaterally.  
The examiner noted that when the Veteran bent over to lace 
his shoes, he had more range of motion than the one actually 
measured.  There was no pain on range of motion, evidence of 
lumbar paravertebral muscle spasms, tenderness to palpation 
on lumbar paravertebral muscles, or additional limitation of 
motion due to pain.    

Based upon the ranges of motion recorded at the above 
examinations, the Board concludes that the Veteran's 
limitation of motion falls at most within the slight range, 
even when taking into account any additional loss of function 
due to pain and other factors.  The Board finds that overall, 
there is minimal limitation of lumbar motion.  There was no 
limitation due to pain for the range of motion testing in 
June 1999.  Additionally, the Veteran was observed to have 
more range of motion than the one actually measured when he 
bent down to tie his shoes.  Thus, under the old qualitative 
criteria for evaluating limitation of motion of the lumbar 
spine, the Board finds that the Veteran's lumbar spine 
disability was slight limitation of motion, for which a 10 
percent rating was warranted.  38 C.F.R. § 4.71a, DC 5292 
(2002).  Thus, the old schedular criteria of DC 5292 cannot 
serve as a basis for an increased rating in this particular 
case.    

Similarly, when rated under the old diagnostic code for 
lumbosacral strain, the Veteran's low back disability does 
not satisfy the qualitative criteria for a rating higher than 
10 percent.  Under the old schedular criteria of DC 5295, a 
higher rating of 20 percent was not warranted unless there 
was muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in the standing position.  
38 C.F.R. § 4.71a, DC 5295 (2002).  In this case, while there 
was some evidence of paravertebral spasm, unilateral loss of 
lateral spine motion was not shown.  Thus, the old schedular 
criteria of DC 5295 may not serve as a basis for an increased 
rating in this particular case.  

Additionally, under the old schedular criteria of DC 5293, 
the diagnostic code for intervertebral disc syndrome, a 
higher rating of 20 percent was not warranted unless there 
was moderate intervertebral disc syndrome with recurring 
attacks.  38 C.F.R. § 4.71a, DC 5293 (2002).  

On VA examination in September 1998, the Veteran complained 
of moderate low back pain with radiation to both posterior 
legs up to the shins.  He reported that he did not like going 
to the doctor for his back pain and preferred instead to 
rest, take ibuprofen, and perform stretching exercises.  
Examination of the lumbar spine revealed objective evidence 
of lumbar paravertebral spasm and moderate tenderness to 
palpation on lumbar paravertebral muscles.  There was no 
weakness of the muscles of both legs with a normal muscle 
strength.  There was positive straight leg raising and 
Lasegue's sign at 90 degrees in the right leg.  The Veteran 
had diminished right ankle jerk and diminished pinprick and 
smooth sensation on the right L5 dermatome of the foot.  
Range of motion testing showed 70 degrees flexion, 15 degrees 
extension, 25 degrees lateral flexion bilaterally, and 20 
degrees lateral rotation bilaterally.  There was painful 
motion on the last degree of the range of motion measured.  
There were no postural abnormalities or fixed deformities.  
An x-ray showed degenerative spondylosis of the spine and 
circumferential bulging discs in L2-3, L3-4, and L4-5.  The 
diagnoses were lumbar paravertebral myositis, circumferential 
L2-3, L3-4, and L4-5 bulging discs, degenerative joint 
disease, and bilateral sacroiliitis.  

At a June 1999 VA examination, the Veteran complained of 
severe low back pain with radiation to both legs' posterior 
aspect down to the knees.  He reported occasional numbness of 
feet and tingling of the legs but denied bowel or bladder 
dysfunction.  During the previous year, the Veteran went to 
the emergency room once due to severe low back pain.  Range 
of motion testing revealed 40 degrees flexion, 20 degrees 
extension, 35 degrees lateral flexion bilaterally, and 30 
degrees lateral rotation bilaterally.  The examiner observed 
that while the Veteran bent over to tie his shoes, he had 
more range of motion than what was actually measured.  There 
was no pain on range of motion, evidence of lumbar 
paravertebral muscle spasms, tenderness to palpation on 
lumbar paravertebral muscles, postural abnormalities, fixed 
deformities, or additional limitation of motion due to pain.  
The back musculature was normal, and there were no 
neurological abnormalities.  The diagnosis was lumbar 
paravertebral myositis with L2-3, L3-4, and L4-5 bulging 
discs with bilateral sacroiliitis.  The examiner explained 
that the reason that the Veteran had been found with a 
diminished ankle jerk on the previous VA examination was 
probably because he had been unable to relax at the first 
examination.      

The Board finds that the evidence does not show moderate 
intervertebral disc syndrome with recurring attacks.  The 
Veteran's condition more nearly approximated a mild 
intervertebral disc syndrome because the flare-ups were not 
frequent enough to rise to the level of a moderate condition.  
Thus, the Board finds that an increased rating under DC 5293 
for a lumbar spine disability is not warranted.      

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
has considered the Veteran's complaints of pain, as well as 
all evidence of record related to limitation of motion, 
weakened motion, excess motion, incoordination, fatigability, 
and pain on motion, in determining that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
an increased rating.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's lumbar spine disability does not warrant a 
rating in excess of 10 percent disabling for the period under 
consideration.  As the preponderance of the evidence is 
against the claim for an increased rating for a lumbar spine 
disability, the appeal must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002).   

2.  From September 4, 2002, to September 23, 2006 

For the period under consideration, the Veteran's lumbar 
spine disability has been rated as 20 percent disabling under 
DC 5295, which contemplates lumbosacral strain.  38 C.F.R. § 
4.71a, DC 5295 (2002).  Other applicable diagnostic codes 
include DC 5292, which contemplates limitation of motion of 
the lumbar spine; DC 5293, which contemplates intervertebral 
disc syndrome; and DC 5294, which contemplates sacroiliac 
injury and weakness.  Sacroiliac injury and weakness are 
rated using the criteria for lumbosacral strain.  38 C.F.R. § 
4.71a, DCs 5292, 5293, 5294 (2002).    

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  

Under the old schedular criteria of DC 5292, a higher rating 
of 40 percent was not warranted unless there was severe 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  On 
VA examination in September 2002, the Veteran's lumbar spine 
had 50 degrees flexion, 15 degrees extension, 10 degrees 
lateral flexion to the right, and 15 degrees lateral flexion 
to the left.  The spine was painful on 50 degrees flexion and 
10 degrees lateral flexion to the right, but the Veteran was 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance.  At an August 2003 VA treatment session, the 
Veteran's lumbar spine had 50 degrees flexion and 10 degrees 
extension.  There was pain on both planes that worsened when 
extension was combined with lateral rotation.  At a June 2004 
VA treatment session, the Veteran had 40 degrees flexion, 20 
degrees extension, 30 degrees lateral flexion to the right, 
and 20 degrees lateral flexion to the left.  Rotation with 
lateral bending elicited pain contralaterally.        

Based upon the ranges of motion recorded at the above 
examinations, the Board concludes that the Veteran's 
limitation of motion falls at most within the moderate range, 
even when taking into account any additional loss of function 
due to pain and other factors.  The Board finds that overall, 
there is moderate limitation of lumbar motion.  Although 
there was some pain on motion, there was no additional 
limitation due to pain, fatigue, weakness, or lack of 
endurance.  Thus, under the old qualitative criteria for 
evaluating limitation of motion of the lumbar spine, the 
Veteran's lumbar spine limitation of motion disability was no 
more than moderate, for which a 20 percent rating was 
warranted.  38 C.F.R. § 4.71a, DC 5292 (2002).  Thus, the old 
schedular criteria of DC 5292 cannot serve as a basis for an 
increased rating in this particular case.    

Under the more specific numerical criteria found under the 
revised spinal regulations, the Veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 20 percent rating.  According to the new regulations, 
his ranges of motion at the June 2004 VA treatment session 
fall within the requirements for a 20 percent rating: forward 
flexion greater than 30 degrees but not greater than 60 
degrees; or combined range of motion not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, DCs 5236, 5237, 5242 (2008).  At no time 
has there been favorable ankylosis of the entire 
thoracolumbar spine, which would warrant a rating in excess 
of 20 percent.  Furthermore, the Board finds that limitation 
of thoracolumbar flexion to 30 degrees or less is not shown.  
Thus, the Board finds that the new schedular criteria of DCs 
5236, 5237 and 5242 cannot serve as a basis for an increased 
rating either.  

Additionally, when rated under the old diagnostic code for 
lumbosacral strain, the Veteran's lumbar spine disability 
does not satisfy the qualitative criteria for a rating higher 
than 20 percent.  Under the old schedular criteria of DC 
5295, a higher rating of 40 percent was not warranted unless 
there was severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).  In this case, although there is evidence of 
some loss of lateral spine motion as well as mild narrowing 
of joint space, there is no evidence of severe lumbosacral 
strain with listing of the whole spine to the opposite side.  
Furthermore, there was no evidence of positive Goldthwaite's 
sign or marked limitation of forward bending in standing 
position.  Thus, the old schedular criteria of DC 5295 may 
not serve as a basis for an increased rating in this 
particular case.  The Board notes that there is not a new set 
of criteria for rating a lumbosacral strain other than the 
General Rating Formula for Disease and Injuries of the Spine 
already discussed above.  

Under the old schedular criteria of DC 5293, the diagnostic 
code for intervertebral disc syndrome, the Veteran's lumbar 
spine disability again does not satisfy the qualitative 
criteria for a rating higher than 20 percent.  DC 5293 
provides for a 40 percent disability rating when there is 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

On VA examination in September 2002, the Veteran complained 
of increased intensity of low back pain.  He reported that he 
did not tolerate stationary posturing and that he suffered 
daily intermittent low back pain with exacerbations and 
remissions which lasted three to four days at a time.  He 
stated that he experienced a pressure-like sensation on the 
low back which radiated down the right lower extremity or 
left lower extremity.  He complained of numbness and 
paresthesia of both feet but denied fecal or urinary 
incontinence.  Range of motion testing revealed 50 degrees 
flexion, 15 degrees extension, 10 degrees lateral flexion to 
the right, and 15 degrees lateral flexion to the left.  The 
spine was painful on 50 degrees flexion and 10 degrees 
lateral flexion to the right, but the Veteran was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  Examination revealed tenderness to palpation but 
no spasms at the paravertebral muscles and sacroiliac 
junction bilaterally.  There were no postural abnormalities 
or fixed deformities.  The musculature of the back was 
symmetric.  There was no atrophy of the lower extremities.  
Manual muscle test and deep tendon reflexes were normal.  
Straight leg raise test was negative but painful.  The 
diagnoses were degenerative disc disease with degenerative 
joint disease of the lumbar spine, paravertebral myositis, 
and bilateral sacroiliitis.  

In an August 2003 VA medical report, the Veteran complained 
of exacerbation of his chronic low back pain after walking 
downhill on a farm one week previously.  He described the 
pain as a burning sensation on his lumbosacral spine down to 
the left lower extremity on the lateral aspect.  Examination 
revealed tenderness on the lumbosacral paraspinals, spinous 
process, and S1.  There was no tenderness on the sciatic 
notch or trochanters.  The Veteran's lumbar spine had 50 
degrees flexion and 10 degrees extension.  There was pain on 
both planes that worsened when extension was combined with 
lateral rotation.  Neurological examination of the lower 
extremities was normal.  There was no objective evidence of 
left leg radiculopathy although the physician believed that 
the symptoms highly suggested radiculitis.  

At a June 2004 VA treatment session, the Veteran complained 
of intermittent sharp low back pain that lasted for weeks.  
He also reported cramping, burning, numbness, tingling, and a 
pins and needles sensation in the left leg.  Examination 
revealed an antalgic gait and no edema, erythema, warmth, or 
palpable/visible masses.  There was straightening in lumbar 
lordosis and tenderness on bilateral lumbosacral paraspinals 
and bilateral sacroiliac joint.  Range of motion testing 
showed 40 degrees flexion, 20 degrees extension, 30 degrees 
lateral flexion to the right, and 20 degrees lateral flexion 
to the left.  Rotation with lateral bending elicited pain 
contralaterally.  Neurological examination revealed that 
sensation was decreased to pinprick on the left S1 
distribution but was still within normal limits.  Deep tendon 
reflexes were normal.  Straight leg raise testing and 
Lasegue's were negative, but they elicited exquisite pain in 
the midlumbar region bilaterally.  

In a February 2005 private medical report, the Veteran 
reported on and off bouts of exacerbation of low back pain.  
He complained that the low back pain was always present in 
varying degrees of severity and radiated to either leg.  He 
stated that it worsened with bending, straining, prolonged 
sitting, standing, and walking.  Examination revealed no 
tenderness or deformities in the back.  There was moderate 
paravertebral lumbosacral muscle spasm.  The Veteran had 
normal muscle strength and decreased sensation in the L5-S1 
dermatome bilaterally.  There was positive straight leg 
raising at 30 degrees bilaterally.  The diagnostic impression 
was chronic lumbosacral strain with herniated nucleus 
pulposus and radiculopathies.            

The Board finds that the evidence does not show severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  While intermittent  radiculopathy was 
shown, the evidence does not show a condition that would more 
nearly approximate recurring attacks with only intermittent 
relief as required by the criteria for a higher rating.  
Thus, the Board finds that an increased rating under DC 5293 
for a lumbar spine disability is not warranted.  

After September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate ratings of its chronic orthopedic and neurologic 
manifestations, along with ratings for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  Under that code, 
a 40 percent rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
four weeks but less than six during the past 12 months.  
Incapacitating episodes were defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  
Here, there is no evidence that the Veteran had any 
incapacitating episodes or hospital admissions related to his 
lumbar spine disability during any one-year period of the 
rating period under consideration.  Accordingly, he is not 
entitled to an increased rating under that diagnostic code. 

As noted above, a September 2003 revision to the 
intervertebral disc syndrome code stated that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
Orthopedic disabilities are rated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Similarly, neurologic disabilities are rated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5243, Note 1, Note 2 (2003-
04).  

There is no evidence that the Veteran had any incapacitating 
episodes or hospital admissions related to his lumbar spine 
disability during any one-year period of the rating period 
under consideration.  It has been determined in this case 
that there is no evidence of incapacitating episodes as 
defined under DC 5293 or the General Rating Formula for 
Diseases and Injuries of the Spine (in effect from September 
23, 2002, to September 26, 2003, and from September 26, 2003, 
through the present, respectively).  Therefore, it is 
necessary to determine whether the Veteran may be entitled to 
a higher rating if chronic orthopedic and neurologic 
manifestations are evaluated separately and combined with all 
other disabilities.  

Turning first to the orthopedic manifestations, at a June 
2004 VA treatment session, the Veteran's lumbar spine had 40 
degrees flexion, 20 degrees extension, 30 degrees lateral 
flexion to the right, and 20 degrees lateral flexion to the 
left.  Rotation with lateral bending elicited pain 
contralaterally.  Taken together, those ranges of motion 
would warrant a rating of only 20 percent under the general 
rating formula.  The requirement for a rating in excess of 20 
percent under the general rating formula, favorable ankylosis 
of the entire thoracolumbar spine or limitation of flexion to 
30 degrees or less, is not demonstrated.  38 C.F.R. § 4.71a, 
DC 5237 (2008).  

Post-service VA medical records dated from September 2003 to 
June 2004 show that the Veteran received intermittent 
treatment for his lumbar spine disability.  He complained of 
back pain that radiated to the posterior aspect of the left 
leg down to about the ankle.  He also reported lower leg 
numbness.  An October 2003 VA medical report diagnosed the 
Veteran with chronic low back pain and left leg 
radiculopathy.  

In a February 2005 private medical report, the Veteran 
reported on and off bouts of exacerbation of low back pain.  
He complained that the low back pain was always present in 
varying degrees of severity and radiated to either leg.  He 
stated that it worsened with bending, straining, prolonged 
sitting, standing, and walking.  Examination revealed no 
tenderness or deformities in the back.  There was moderate 
paravertebral lumbosacral muscle spasm.  The Veteran had 
normal muscle strength and decreased sensation in the L5-S1 
dermatome bilaterally.  There was positive straight leg 
raising at 30 degrees bilaterally.  The diagnostic impression 
was chronic lumbosacral strain with herniated nucleus 
pulposus and radiculopathies.            

The Veteran has complained of neurological abnormalities 
related to his lumbar spine disability, including pain that 
radiated into both legs and numbness and weakness in the 
legs.  The Board finds that the current medical evidence 
shows that the Veteran suffered from left leg radiculopathy 
related to his lumbar spine disability as of October 17, 
2003.  Therefore, a separate 10 percent rating for 
neurological impairment is warranted as of October 17, 2003, 
the date first shown in the medical evidence of record that 
the criteria for a compensable separate rating were met 
following revision of the rating criteria to provide for such 
a rating.  The Board notes that the 10 percent rating for 
left leg radiculopathy was previously assigned as of December 
8, 2006.  The Board finds that a higher rating for left leg 
radiculopathy is not warranted because the involvement is 
wholly sensory and more nearly approximates the criteria of 
mild incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520 
(2008).  No rating is assigned for any right leg neurologic 
symptomatology because the severity of that symptomatology 
does not rise to the level of a compensable rating.

The Veteran has been assigned a disability rating of 20 
percent under the rating criteria for lumbosacral strain.  
The Board finds that the criteria for a rating greater than 
20 percent for the spine disability are not met under any of 
the spinal rating criteria applicable.  Consideration has 
been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
has considered the Veteran's complaints of pain, as well as 
all evidence of record related to limitation of motion, 
weakened motion, excess motion, incoordination, fatigability, 
and pain on motion, in determining that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
an increased rating.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the Veteran's lumbar spine 
disability warrant no more than a 20 percent rating.  
However, the Board finds that the Veteran is entitled to a 
separate 10 percent rating for the neurological component of 
his lumbar spine disability as of October 17, 2003.  The 
Board finds that a separate 10 percent rating for the 
neurological manifestations of the Veteran's lumbar spine 
disability is warranted as of October 17, 2003.  The Board 
has resolved all reasonable doubt in favor of the claimant in 
making this decision this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

3.  From September 23, 2006, to Present 

For the period under consideration, the Veteran's lumbar 
spine disability has been rated as 40 percent disabling under 
DC 5295, which contemplates lumbosacral strain.  38 C.F.R. § 
4.71a, DC 5295 (2002).  Other applicable diagnostic codes 
include DC 5292, which contemplates limitation of motion of 
the lumbar spine; DC 5293, which contemplates intervertebral 
disc syndrome; and DC 5294, which contemplates sacroiliac 
injury and weakness.  Sacroiliac injury and weakness are 
rated using the criteria for lumbosacral strain.  38 C.F.R. § 
4.71a, DCs 5292, 5293, 5294 (2002).    

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  

Under the old schedular criteria of DCs 5292, 5294, and 5295, 
the diagnostic codes pertaining to limitation of motion of 
the lumbar spine, sacroiliac injury and weakness, and 
lumbosacral strain, respectively, the maximum disability 
rating allowed under those codes is 40 percent.  38 C.F.R. § 
4.71a, DCs 5292, 5294, 5295.  The Veteran is already in 
receipt of a 40 percent rating for his lumbar spine 
disability.  Therefore, the old schedular criteria of DCs 
5292, 5294, and 5295 cannot serve as a basis for an increased 
rating in this particular case.  

Under the more specific numerical criteria found under the 
revised spinal regulations for lumbosacral strain, the 
Veteran's lumbar spine disability again fails to satisfy the 
requirements for more than a 40 percent rating.  The criteria 
delineated in the General Rating Formula for Diseases and 
Injuries of the Spine allows a higher rating of 50 percent if 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, DCs 5236, 5237, 5238, 5239, 5242 
(2008).  A September 2006 VA examination shows no evidence of 
unfavorable ankylosis of any part of the spine.  Thus, the 
new schedular criteria of DCs 5236, 5237, 5238, 5239 and 5242 
cannot serve as a basis for an increased rating either.  

On VA examination in September 2006, the Veteran complained 
of stabbing pain that lasted for 1 to 4 hours a day in the 
paravertebral muscles of the lumbosacral spine and radiated 
to both legs.  He reported flare-ups once or twice a week 
that lasted 3 to 6 hours and were precipitated by prolonged 
standing or sitting.  He denied having additional limitation 
of motion during flare-ups, bladder/bowel problems, or 
erectile dysfunction.  He stated that there was pain in both 
lower extremities with cramp in the right leg and numbness in 
the left leg.  The Veteran walked with a one-point cane and 
wore a lumbosacral orthosis.  He was able to ambulate for 10 
to 30 minutes.  Examination revealed tenderness upon 
palpation at the paravertebral muscles accompanied by spasms.  
Range of motion testing showed 20 degrees flexion with 70 
degrees loss due to pain, 10 degrees extension with 20 
degrees loss due to pain, 15 degrees lateral flexion 
bilaterally with 15 degrees loss due to pain, and 15 degrees 
lateral rotation bilaterally with 15 degrees loss due to 
pain.  The Veteran was unable to repetitively flex his 
lumbosacral spine due to pain.  There was no evidence of 
ankylosis, scoliosis, or kyphosis, but there was a reversed 
lordosis.  Neurological examination revealed non-dermatomal 
distribution of a sensory deficit described as decreased 
pinprick in the lower extremities in a diffuse pattern.  
There was no atrophy, fasciculation, or power deficit.  Deep 
tendon reflexes were normal.  Straight leg raising elicited 
low back pain only at the 45 degree angle, but there was no 
pain radiating to the lower extremities.  The Veteran was 
diagnosed with lumbosacral strain myositis, degenerative 
joint disease of the lumbosacral spine, facet joint 
arthropathy in the lumbosacral spine, and herniated disc at 
L2-3 and L3-4 levels.  There was normal objective 
neurological examination except for subjective sensory 
disturbance that could not be explained on a pato-
physiological basis without bladder or bowel dysfunction, and 
there was no electrodiagnostic evidence of radiculopathy or 
neuropathy.  

On VA examination in January 2008, the Veteran reported a 
burning sensation, the sensation of crawling ants, cramps, 
and numbness in his left leg.  Motor examination and sensory 
function report of the left side was normal.  Reflex 
examination of the peripheral nerves was normal, and there 
was no muscle atrophy, abnormal muscle tone or bulk, or 
abnormal movements.  The Veteran's gait was limping, and he 
used a one-point cane.  A December 2006 EMG showed an 
abnormal nerve conduction velocity study of the lower 
extremities.  The finding was L4, L5, and S1 radiculopathy 
over the left side.  Based on the EMG report, the examiner 
diagnosed the Veteran with electrodiagnostically confirmed 
left lumbosacral radiculopathy with clinical sensory symptoms 
and no objective motor signs.  He found that the 
radiculopathy was related to the Veteran's lumbosacral 
degenerative and discogenic disease.    

Under the old schedular criteria of DC 5293, the diagnostic 
code for intervertebral disc syndrome, a maximum 60 percent 
rating is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293.  The September 2006 VA 
examination showed evidence of pronounced intervertebral disc 
syndrome.  The Veteran had demonstrable muscle spasm in his 
back.  He complained of pain in both lower extremities with 
cramp in the right leg and numbness in the left leg, and a 
December 2006 EMG showed objective neurological findings of 
left lumbosacral radiculopathy.  Thus, the Board finds that a 
60 percent rating under DC 5293 for a lumbar spine disability 
is warranted as of December 8, 2006, the date that the 
radiculopathy was objectively confirmed by EMG.

However, the Board finds that the rating assigned for left 
leg radiculopathy as of October 13, 2003, cannot be combined 
with the increased rating based on the old intervertebral 
disc syndrome criteria in DC 5293 because those criteria 
include rating of neurologic residuals in assigning the 60 
percent rating.  To separately assign a rating for left leg 
radiculopathy would constitute impermissible pyramiding.  
38 C.F.R. § 4.14 (2008).  Therefore, that 10 percent rating 
is discontinued when the 60 percent rating for intervertebral 
disc syndrome is assigned, as of December 8, 2006.

After September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  
Under that code, a 60 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Incapacitating episodes were defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  
Here, there is no evidence that the Veteran had any 
incapacitating episodes or hospital admissions related to his 
lumbar spine disability during any one-year period of the 
rating period under consideration.  Accordingly, he is not 
entitled to an increased rating under that diagnostic code.  

As noted above, a September 2003 revision to the 
intervertebral disc syndrome code stated that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
Orthopedic disabilities are rated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Similarly, neurologic disabilities are rated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5243, Note 1, Note 2 (2003-
04).  

There is no evidence that the Veteran had a sufficient length 
of incapacitating episodes or hospital admissions related to 
his lumbar spine disability during any one-year period of the 
rating period under consideration to warrant a higher rating.  
It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002, to September 26, 2003, 
and from September 26, 2003, through the present, 
respectively).  Therefore, it is necessary to determine 
whether the Veteran may be entitled to a higher rating if 
chronic orthopedic and neurologic manifestations are 
evaluated separately and combined with all other 
disabilities.  

Turning first to the orthopedic manifestations, on VA 
examination in September 2006, the Veteran had 20 degrees 
flexion, 10 degrees extension, 15 degrees lateral flexion 
bilaterally, and 15 degrees lateral rotation bilaterally.  
There was no evidence of ankylosis of the spine.  Taken 
together, these ranges of motion would not warrant a rating 
in excess of 40 percent under the general rating formula.  
The requirement for a higher rating under the general rating 
formula, unfavorable ankylosis of the entire thoracolumbar 
spine, is not demonstrated.  38 C.F.R. § 4.71a, DC 5243 
(2008).    

On VA examination in January 2008, the Veteran reported a 
burning sensation, the sensation of crawling ants, cramps, 
and numbness in his left leg.  Motor examination and sensory 
function report of the left side was normal.  Reflex 
examination of the peripheral nerves was normal, and there 
was no muscle atrophy, abnormal muscle tone or bulk, or 
abnormal movements.  The Veteran's gait was limping, and he 
used a one-point cane.  A December 2006 EMG showed an 
abnormal nerve conduction velocity study of the lower 
extremities.  The finding was L4, L5, and S1 radiculopathy 
over the left side.  Based on the EMG report, the examiner 
diagnosed the Veteran with electrodiagnostically confirmed 
left lumbosacral radiculopathy with clinical sensory symptoms 
and no objective motor signs.  He found that the 
radiculopathy was related to the Veteran's lumbosacral 
degenerative and discogenic disease.    

The Board notes that in a March 2008 rating decision, the RO 
granted service connection and awarded a 10 percent rating 
for left leg radiculopathy, effective December 8, 2006.  
While the Veteran has complained of neurological 
abnormalities related to his lumbar spine 
disability, including pain that radiated into both legs and 
numbness and weakness in the legs, the current medical 
evidence does not support a conclusion that the Veteran has 
any additional neurological symptoms amounting to any 
incomplete paralysis of any nerves related to his lumbar 
spine disability other than the left leg radiculopathy, for 
which he is already in receipt of a 10 percent disability 
rating for a sensory neurological impairment.  Furthermore, 
because the involvement is wholly sensory, the evidence does 
not support a rating higher than 10 percent for left leg 
radiculopathy.  Therefore, the Board finds that no additional 
separate rating for neurological impairment is warranted.

The Veteran has been assigned a disability rating of 40 
percent under the rating criteria for intervertebral disc 
syndrome for the period under consideration and a 10 percent 
rating for left leg radiculopathy.  The Board finds that no 
higher rating was warranted prior to December 8, 2006.  
However, the Board finds that the criteria for a 60 percent 
rating for the spine disability are met as of December 8, 
2006.  That rating would replace both the previous 40 percent 
orthopedic rating and the previous 10 percent neurologic 
rating.  Consideration has been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the Veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the Veteran's claim of entitlement to an 
increased rating prior to December 8, 2006.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the Veteran's lumbar spine 
disability warrant no more than a 40 percent orthopedic 
rating and 10 percent neurologic rating from September 23, 
2006, to December 8, 2006, and a 60 percent rating, but not 
greater, as of December 8, 2006, not to be combined with the 
previous neurologic rating.  The Board finds that the Veteran 
is not entitled to any additional separate rating for any 
neurological component of his lumbar spine disability, as 
there is no objective evidence of any additional neurological 
manifestations related to his lumbar spine disability beyond 
that which has already been rated.  Furthermore, the old 
criteria for rating intervertebral disc syndrome considered 
neurologic findings.  Therefore, a separate neurologic rating 
is not appropriate in conjunction with a rating assigned 
pursuant to Diagnostic Code 5293 because that would rate the 
same symptomatology under different diagnostic codes and 
would constitute pyramiding.  38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Code 5293..  The Board finds that an increased 
rating of 60 percent for a lumbar spine disability is 
warranted as of December 8, 2006, and the claim must be 
granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Anxiety Disorder 

Under Diagnostic Code 9400, a 10 percent rating is assigned 
for a mental disorder (which includes generalized anxiety 
disorder) when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9400 (2008).    

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).     

1.  From May 1, 1998, to May 30, 2003 

The Veteran's anxiety disorder has been rated as 10 percent 
disabling for the period from May 1, 1998, to May 30, 2003.  

On VA examination in August 1998, the Veteran complained of 
sleep difficulties and anxiety.  He reported that he was 
overly worried about everything.  Examination revealed the 
Veteran to be clean and adequately dressed and groomed.  He 
was alert and oriented in three spheres.  His mood was 
anxious, and his affect was constricted.  He had good 
attention, concentration, memory, and impulse control as well 
as fair insight and judgment.  He had clear and coherent 
speech.  There were no hallucinations or suicidal or 
homicidal ideation.  The examiner diagnosed the Veteran with 
anxiety disorder, not otherwise specified, and assigned a 
Global Assessment of Functioning (GAF) score of 80.  

At a May 1999 VA examination, the Veteran complained about 
changes in his character, being irritable at home, not 
sleeping well, and being isolated.  He reported being 
avoidant of social activities and groups of people and stated 
that he was argumentative at home.  Examination revealed 
adequate dress and grooming.  The Veteran was alert, aware of 
the interview situation, and in full contact with reality.  
He was oriented in person, place, and time.  His answers were 
relevant, coherent, and logical.  There were no delusions, 
hallucinations, or suicidal or homicidal ideas.  The Veteran 
listed many somatic complaints that were secondary to his 
surgery of the salivary gland.  His affect was adequate, and 
his mood was tense.  He had adequate memory and intellectual 
functioning.  His judgment was good, but his insight was 
poor.  The diagnosis was anxiety disorder, not otherwise 
specified, with somatization features.  The Veteran's GAF 
score was 65.  

On VA examination in September 2002, the Veteran reported 
that he was suffering from headaches, sleeping problems, 
forgetting things, irritability, stress at work, inability to 
socialize, losing friends, lack of interest in things, and 
staying at home all the time.  He stated that he felt that 
people were against him and complained that he was always 
expecting bad things to happen.  He admitted occasionally 
drinking beers and smoking.  He also reported gaining weight 
even though he had a poor appetite.  Examination revealed 
adequate grooming and dress.  The Veteran was alert and 
oriented in all three spheres.  His mood was anxious and 
somewhat depressed.  He had a constricted affect.  He had 
good attention, concentration, memory, and impulse control.  
There was clear and coherent speech as well as fair insight 
and judgment.  There were no hallucinations or suicidal or 
homicidal ideation.  The examiner diagnosed the Veteran with 
generalized anxiety disorder with depressive features and 
assigned a GAF score of 75.  

Post-service VA and private medical records dated from 
January 1999 to October 2002 show that the Veteran received 
intermittent treatment for generalized anxiety disorder, 
depression, not otherwise specified, and organic mood 
disorder with psychotic features.  He suffered from symptoms 
such as anxiety, depression, multiple somatic concerns, 
unidentified fears, weight gain, insomnia, uncontrolled 
behavior, lack of energy, verbal aggression, isolation, poor 
concentration, and memory difficulties.    

The August 1998 VA examination showed a GAF score of 80, the 
May 1999 VA examination assigned a GAF score of 65, and the 
September 2002 VA examination assigned a GAF score of 75.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 
Fed. Reg. 43186 (1995).  

Under DSM-IV, GAF scores of 75 and 80 indicate that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (difficulty concentrating 
after family argument) and no more than slight impairment in 
social, occupational, or school functioning (temporarily 
falling behind in schoolwork).  A GAF score of 65 indicates 
mild symptoms (depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(occasional truancy or theft within the household) but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.).    

The Veteran's assigned GAF scores reflect that the Veteran 
had no more than mild symptoms.  The Veteran complained of 
suffering from depression, anxiety, memory loss, 
irritability, and poor concentration.  However, the medical 
evidence of record only showed the Veteran suffering from 
anxiety, depression, and insomnia.  Although the Veteran has 
reported feeling isolated and losing interest in socializing, 
he was able to maintain close and meaningful interpersonal 
relationships with his family.  The Veteran's symptoms do not 
appear to have increased to such an extent that he was 
disabled by his anxiety disorder to the degree required for a 
30 percent rating.  Accordingly, the Board finds that his 
symptoms related to anxiety disorder had not worsened to the 
extent that an increased rating is warranted.   

Based upon the above findings, the Board finds that the 
Veteran's disability more nearly approximates a 10 percent 
disability rating than any higher rating.  The evidence does 
not support a finding of deficiencies in most areas.  The VA 
examiners have reported that he does not have symptoms such 
as suicidal or homicidal ideation or obsessional rituals 
which interfere with routine activities, and there is no 
evidence of speech that is intermittently illogical, obscure, 
or irrelevant.  Rather, the Veteran's speech is consistently 
noted to be normal.  Assessments of his condition have not 
shown that he has near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively.  Likewise, the medical 
evidence generally shows fair judgment, fair insight, 
orientation, and a neat appearance.  He was found to have 
poor insight at the May 1999 examination, however that 
finding alone is not sufficient to warrant an increased 
rating.  The Board finds that the medical evidence does not 
support the conclusion that the Veteran has spatial 
disorientation, neglect of personal appearance and hygiene, 
and inability to perform occupational tasks.  His symptoms 
have been noted to be mild in nature, and not sufficient to 
warrant an increased rating of 30 percent for his anxiety 
disorder.  Therefore, the Board finds that a rating in excess 
of 10 percent is not warranted.  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's anxiety disorder does not warrant an increased 
rating under DC 9400 for the period under consideration.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  
 
2.  From May 30, 2003, to Present 

The Veteran's anxiety disorder has been rated as 70 percent 
disabling since May 30, 2003.  

Post-service VA and private medical records dated from May 
2003 to February 2008 show that the Veteran received 
intermittent treatment for major depression with psychotic 
features, generalized anxiety disorder, and chronic 
schizophrenia, undifferentiated type.  The medical evidence 
shows that he suffered from irritability, poor impulse 
control, sleep difficulties, anxiety, nightmares, impaired 
memory, sadness, crying spells, feelings of worthlessness and 
hopelessness, and suicidal thoughts of self-harm.  The 
Veteran was seen to isolate himself and avoid leaving home.  
He had no desire to do anything, was unable to enjoy things 
as before, and experienced difficulties at work by not 
fulfilling expectations.  He had markedly limited 
interpersonal relations due to frequent arguing with his wife 
and daughter.  He additionally suffered from auditory 
hallucinations, delusions of persecution, poor judgment and 
insight, and occasionally had poor hygiene.  Throughout 
various treatment sessions, he was assigned GAF scores of 45, 
50, 55, 60, and 65.  

An August 2004 Social Security Administration decision 
awarded the Veteran disability benefits due to emotional 
condition and herniated disc and arthritis.  He was found to 
have retained the residual functional capacity to perform the 
non-exertional requirements of work except to understand, 
remember, or carry out job instructions, relate normally to 
co-workers and supervisors, make judgments in simple work-
related situations, deal with changes in a routine work 
setting, and tolerate stressful situations or meet production 
requirements.     

On VA examination in September 2006, the Veteran denied 
drinking, smoking, or using drugs.  He reported gaining 30 
pounds in a year even though he was eating less.  He 
complained of having a very poor and progressively 
deteriorating relationship with his wife.  He stated that she 
did not understand him and demanded too much from him.  He 
reported either isolating himself or getting verbally 
aggressive due to his irritability.  He stated that although 
he had not been physically assaultive, he was on the verge of 
losing control.  He complained of progressive deterioration 
and desire of not being alive.  He reported staying at home 
all day and occasionally strolling or occupying himself with 
home chores when he felt better.  He denied any sexual 
desire.  Examination revealed clean dress and grooming.  The 
Veteran was oriented in three spheres with a depressed and 
anxious mood and constricted affect.  His attention, 
concentration, memory, insight, and judgment were fair.  He 
had clear and coherent speech.  There were no hallucinations 
or suicidal or homicidal ideation.  There was good impulse 
control and no impairment of thought process or 
communication.  The Veteran had no obsessive or ritualistic 
behavior or panic attacks.  He reported having days when he 
slept a lot and days when he did not sleep well at all.  He 
stated that he woke up frequently and talked in his sleep.  
The examiner diagnosed the Veteran with recurrent major 
depression that had been previously diagnosed as anxiety 
disorder and assigned a GAF score of 50.  The examiner noted 
that the Veteran's psychiatric disability had progressively 
matured with the presentation of severe depressive features.  
The examiner further explained that the depression coupled 
with the previously diagnosed anxiety symptoms rendered the 
Veteran unemployable.  

The September 2006 VA examination assigned a GAF score of 50, 
and various treatment visits assigned GAF scores of 45, 50, 
55, 60, and 65.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).  

Under DSM-IV, a GAF score of 65 indicates mild symptoms 
(depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (occasional 
truancy or theft within the household) but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  GAF scores of 55 to 60 indicate moderate 
symptoms (flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  GAF scores of 45 to 50 indicate 
serious symptoms (suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (no friends, 
unable to keep a job).  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.).  

The Board finds that past VA examination and private and VA 
treatment sessions have tended to show that the Veteran's 
anxiety disorder symptoms have been severe in nature.  
However, there was no evidence to show that the Veteran had 
grossly impaired thought processes or communication or 
spatial disorientation.  The Veteran's symptoms do not appear 
to have increased to such an extent that he is totally 
disabled by his anxiety disorder.  Accordingly, the Board 
finds that his symptoms related to anxiety disorder have not 
worsened to the extent that an increased rating is warranted.

Based upon the above findings, the Board finds that the 
Veteran's disability more nearly approximates a 70 percent 
disability rating than any higher rating.  The evidence does 
not support a finding of total occupational or social 
impairment.  His treating physicians and the VA examiner have 
reported that he does not have symptoms such as grossly 
impaired thought processes or communication.  Rather, the 
Veteran's speech and thought processes are consistently noted 
to be normal.  Assessments of his condition have not shown 
that he has grossly inappropriate behavior or is an actively 
persistent danger of hurting himself or others.  The findings 
do not support the conclusion that the Veteran has memory 
loss for names of close relatives or his own name, spatial 
disorientation, or intermittent inability to perform daily 
living activities.  While his symptoms have been noted to 
interfere in his ability to relate to others, these factors 
alone are not sufficient to warrant an increased rating of 
100 percent for his anxiety disorder.  As such, the Board 
finds that a rating in excess of 70 percent is not warranted.  
While the September 2006 VA examiner found that the veteran 
was not employable, and the Social Security Administration 
also found him unemployable, those findings were based on the 
inclusion of symptomatology from other disabilities.  The 
Veteran has already been assigned a total rating for 
compensation purposes based on individual unemployability.  
Therefore, the Board finds that he is already compensated for 
the unemployability caused by his various service-connected 
disabilities.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's anxiety disorder does not warrant a rating in 
excess of 70 percent for the period under consideration.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002 and March 
2006; rating decisions in November 1998, December 2002, 
November 2004, and March 2008; a statement of the case in May 
2000; and supplemental statements of the case in December 
2002 and November 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 10 percent from May 1, 1998, to 
September 4, 2002, for a lumbar spine disability is denied.  

A rating in excess of 20 percent from September 4, 2002, to 
September 23, 2006, for a lumbar spine disability is denied.  

A separate 10 percent rating for the neurological 
manifestations of the lumbar spine disability is granted, as 
of October 17, 2003, and until December 8, 2006.  

A rating in excess of 40 percent from September 23, 2006, to 
December 8, 2006, for a lumbar spine disability is denied.  

An rating of 60 percent, but not greater, as of December 8, 
2006, for a lumbar spine disability is granted.  

A rating in excess of 10 percent from May 1, 1998, to May 30, 
2003, for anxiety disorder is denied.  

A rating in excess of 70 percent as of May 30, 2003, for 
anxiety disorder is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


